Citation Nr: 0005001	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including hypertension.

2.  Entitlement to service connection for a heart murmur.  

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for 
schizophrenia will be considered in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  The elevated blood pressure readings that are documented 
in the veteran's service medical records do not show chronic 
hypertension, or heart disease in service.

2.  There is no competent evidence of a nexus between heart 
disease to include hypertension and service.  

3.  The veteran has not presented or identified competent 
medical evidence of current heart murmur.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease to include hypertension is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a 
heart murmur is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran was seen in 
April 1966 with complaints of "heart hurts," and severe 
"chest pains."  It was noted that the veteran had symptoms 
of possible rare heart disease.  Chest X-rays were within 
normal limits.  It was noted that the electrocardiogram did 
not the criteria for left ventricular hypertrophy.  There was 
no evidence of cardiovascular disease or hypertensive 
disease.  In August 1966, the veteran underwent cardiac and 
hypertensive evaluation.  On examination, blood pressure was 
reported as 160/100 on the right and 150/94 on the left.  
There was a loud protodiastolic gallop, and a grade II/VI 
blowing systolic murmur at the apex.  The veteran's blood 
pressure returned to normal within a day.  The diagnosis was 
observation for organic heart disease, not proven.

In September 1966, the veteran was diagnosed with systolic 
heart murmur without evidence of organic heart disease.  It 
was noted that there was no disability to be explained on a 
cardiac basis.  The examiner noted that he could not make a 
diagnosis of heart disease nor ascribe any physical symptoms 
to the murmur.  The separation examination showed a normal 
heart and vascular system.  The blood pressure reading was 
130/90 on separation.  

The veteran's service medical records contain several 
statements from private physicians.

In a statement dated in May 1966, J.H., M.D., reported that 
he could not find anything in the veteran's medical history 
regarding a heart condition.  It was noted that he last saw 
the veteran in 1961 with complaints of nervousness.  He 
reported that at that time, urinalysis was normal, and heart 
and lungs were normal. 

In a statement dated in May 1966, W.A., M.D., reported that 
the veteran had numerous "heart attacks" in high school.  
He opined that these were pure hysterical episodes, as no 
precipitating causes were ever elicited.  He also reported 
that the veteran had episodes of high blood pressure.  He 
reported pressure elevation on occasion.  

Service medical records show that veteran underwent 
psychiatric evaluation in December 1966.  It was noted that 
there was no mental or physical defect sufficient to warrant 
disposition through medical channels.  The veteran's 
separation examination showed a normal psychiatric 
evaluation.

The veteran was accorded a VA examination in June 1968.  At 
that time, the examiner noted a history of hypertension.  On 
examination, blood pressure readings were described as 
consistently within normal limits, and were reported as 
124/84 and 128/80.  The veteran's pulse was 82, and noted to 
be regular.  There were no murmurs.  There was no evidence of 
cardiac enlargement.  X-rays of the chest showed the heart 
shadow rather prominent and an indication of minimal 
enlargement.  Electrocardiogram studies were within normal 
limits.  

Private medical records dated in July 1984 show that the 
veteran was seen with complaints of chest pain times five 
years.  The diagnoses were atypical chest pain secondary to 
hiatal hernia and anxiety disorder.  

Private medical records from The University of Texas Medical 
Branch Hospital dated from August 1985 to September 1996 show 
that veteran was seen for hypertension and atypical chest 
pain as well as other illnesses.  On four separate occasions, 
the following blood pressure readings were noted: 132/70, 
142/100, 140/80, and 150/90.

The veteran was accorded a VA examination in November 1987.  
Blood pressure readings of 144/70 in the sitting position, 
130/70 in the recumbent position, and 130/100 in the standing 
position.  The diagnosis was hypertension, of 8 years 
duration.  

VA outpatient treatment records dated from March 1996 to July 
1997 show that the veteran was seen for follow-up treatment 
for hypertension.  

VA electrocardiographic studies dated from January to June 
1997 were normal except two abnormal studies dated in 
January.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Where a veteran served for 90 days in active service, and 
cardiovascular disease to include hypertension develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Analysis

Heart disease to include hypertension

The veteran contends that he has current hypertension had its 
onset during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in order for 
hypertension to be shown as a disability, it must be present 
to the minimum compensable degree under the rating schedule.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993); Rabidueau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1999).

The first Caluza element has been satisfied, there is a 
current medical diagnosis of the claimed disability.  While 
cardiovascular disease to include hypertension was suspected 
in service, the service medical records show that it was 
ultimately concluded that the veteran did not have 
hypertension or any heart disease.  There is no evidence of a 
cardiovascular disease manifest to a degree of 10 percent or 
more during the one-year presumptive period following 
service.  38 C.F.R. §§ 3.307, 3.309.  The VA examination 
report dated in June 1968 shows that the veteran's blood 
pressure readings and an electrocardiographic examination 
were within normal limits.  In addition, the medical evidence 
does not show that the currently diagnosed disorder is 
related to an in-service disease or injury.  See Wade v. 
West, 11 Vet. App. 302 (1998).

The veteran's assertion that hypertension began during 
service, is not probative because hypertension is not the 
kind of disability that is subject to lay observation.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  The Board finds, 
therefore, that the evidence does not show that the second 
and third Caluza elements have been satisfied.  For these 
reasons the Board has determined that the claim of 
entitlement to service connection for heart disease to 
include hypertension is not well grounded.



Heart Murmur

The service medical records show that the veteran was found 
to have a systolic heart murmur without evidence of organic 
heart disease.  It was noted that there was no disability to 
be explained on a cardiac basis.  While there is evidence of 
the claimed condition in service, there is no competent 
evidence that the veteran currently has a heart murmur.  The 
post service medical record is silent as to any such 
diagnosis, and the veteran has not reported any treatment for 
a current heart murmur.  In the absence of competent evidence 
of current disability, the claim for service connection for a 
heart murmur is not well grounded and must be denied.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).


ORDER

Service connection for heart disease to include hypertension 
is denied.  

Service connection for a heart murmur is denied.  


REMAND

In his initial application for VA benefits received in May 
1968, the veteran reported that Dr. Daniel Heaton had treated 
him for being "nervous" in March 1968.  On VA examination in 
July 1968, the veteran reported psychiatric symptoms dating 
from at least one year earlier.  The diagnosis was chronic 
mixed type schizophrenic reaction.  Evidence that the veteran 
was treated for a psychosis within one year of service could 
serve to well ground his claim.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
held that 38 U.S.C.A. § 5103(a) (West 1991) imposes an 
obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depend on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.

In the instant case the veteran must be advised that the 
evidence from Dr. Heaton could serve to well ground his 
claim, and that he should submit such evidence.

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The veteran and his custodian should 
be advised to submit records of his 
treatment for a psychiatric disability 
within one year of his separation from 
service, including records of his 
treatment by Daniel Heaton, M.D., in 
Madisonville, Texas.

2.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment at VA facilities for 
a psychiatric disability, and associate 
any records that are not already part of 
the claims folder with that folder.

3.  If the RO determines that the 
veteran's claim for service connection 
for schizophrenia is well grounded, the 
RO should ensure that it has complied 
with its duty to assist the veteran with 
his claim.

4.  Thereafter, if the benefit sought 
continues to be denied, the veteran, and 
his custodian and representative, if 
appropriate, should be furnished with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

